ACCEPTED
                                                                                 04-15-00420-CR
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                            11/9/2015 3:50:07 PM
                                                                                  KEITH HOTTLE
                                                                                          CLERK

               IN THE COURT OF APPEALS
       FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                                                                 FILED IN
                                                          4th COURT OF APPEALS
JOSE LUIS GARZA-RAMIREZ                                    SAN ANTONIO, TEXAS
                                                          11/9/2015 3:50:07 PM
VS.                                              NO.   04-15-00420-CR
                                                            KEITH E. HOTTLE
                                                                  Clerk
STATE OF TEXAS


       SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, JOSE LUIS GARZA-RAMIREZ, and

respectfully moves the Court to extend the time for filing the Brief for

Appellant for 30 days, until December 9, 2015, and in support of said

motion would show the Court as follows:

                                   I.

      This is an appeal from a conviction for assault and a one-year

probated sentence of. Appellant was sentenced in Cause No. 478490, styled

State of Texas v. Jose Luis Garza-Ramirez, on June 30, 2015, in County

Court-at-Law No. 13 of Bexar County, Texas, Hon. Crystal Chandler,

presiding.

                                   II.

      No motion for new trial was filed. Appellant’s notice of appeal was

timely filed on July 2, 2015.
                                    III.

      The clerk’s record was filed electronically with the Court of Appeals

on July 23, 2015. The reporter’s record (1 volume by Rhonda L. Hogan and

3 volumes by Kandy K. Halley) was filed on September 3 and September 8,

2015, respectively.

      Appellant’s brief is due on November 9, 2015. This motion is timely,

pursuant to Rule 38.6(d), T.R.A.P. One prior request for extension have

been granted.

                                    IV.

      Appellant requests a 30-day extension to file his brief, until December

9, 2015. During the previous month, the undersigned counsel has his briefs

in the following cases: (1) No. 04-15-00278-CR, Sidney Denbina v. State of

Texas, filed October 9, 2015; (2) No. 04-15-00382-CR, Richard Salas v.

State of Texas, filed October 21, 2015; and (3) No. 04-15-00289-CR, Rodney

Joe Garrett v. State of Texas, filed November 9, 2015. In addition, counsel

filed his response to the Court’s order proposing to dismiss for no right of

appeal in No. 04-15-00592-CR, David Devan Trevino v. State of Texas, filed

November 2, 2015.

                                     V.
      Extenuating Circumstances. The undersigned attorney has been the

sole appellate attorney in the Bexar County Public Defender’s Office since

September 24, 2015, when the employment of other appellate counsel in this

office ended and he assumed representation in all but two of the other

attorney’s cases. This effectively more than doubled the undersigned

counsel’s caseload, a situation which will continue until a replacement

counsel his hired. The last two briefs which the undersigned counsel filed

were from the other attorney’s caseload, and the Rodney Joe Garrett

reporter’s record consists of 12 volumes, necessitation a lengthy preparation

time. He Garrett brief was filed on the same day as this motion.

      WHEREFORE, the Appellant requests this Court to extend the time

for filing the brief for Appellant until December 9, 2015.

                                       Respectfully submitted,

                                       /s/ Michael D. Robbins
                                       MICHAEL D. ROBBINS
                                       Assistant Public Defender
                                       Paul Elizondo Tower
                                       101 W. Nueva St., Suite 370
                                       San Antonio, Texas 78205
                                       (210) 335-0701
                                       FAX (210) 335-0707
                                       mrobbins@bexar.org
                                       Bar No. 16984600
                                       ATTORNEY FOR APPELLANT
                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the above and
foregoing second motion to extend time to file brief has been emailed to the
Bexar County District Attorney’s Office, Appellate Division, Paul Elizondo
Tower, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205; on
November 9, 2015.

                                     /s/ Michael D. Robbins
                                     MICHAEL D. ROBBINS
                                     Assistant Public Defender